UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5159


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALISON LEVON BOYD, a/k/a Alyson Levon Boyd,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.       Malcolm J. Howard,
Senior District Judge. (1:08-cr-00493-MJH-1)


Submitted:   May 2, 2011                      Decided:   May 17, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICES OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.       Ripley Rand,
United States Attorney, Randall S. Galyon, Assistant United
States Attorney, Allison W. Smith, Third Year Law Student, WAKE
FOREST UNIVERSITY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alison Levon Boyd entered a conditional guilty plea to

possession of a firearm by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2) (2006), reserving the right to

challenge the district court’s denial of his motion to suppress

the firearm seized during the search of his car.                Boyd claims he

did not give his consent to search the car and even if he did,

his consent was not voluntary. *         We affirm.

          On    appeal   from      a    district     court’s    denial      of   a

suppression    motion,   factual       findings     are   reviewed    for   clear

error and legal determinations are reviewed de novo.                  See United

States v. Buckner, 473 F.3d 551, 553 (4th Cir. 2007).                     Although

the Fourth Amendment generally prohibits warrantless searches,

the general requirement for a warrant does not apply where valid

consent to the search is given.             Schneckloth v. Bustamonte, 412

U.S. 218, 219 (1973); Buckner, 473 F.3d at 553-54.                   “Consent to

search is valid if it is (1) knowing and voluntary and (2) given

by one with authority to consent.”                 Buckner, 473 F.3d at 554

(internal quotation marks and citations omitted).                     Whether a

defendant’s    consent   to   a   search      is    voluntary   is    a   factual

question determined under the totality of the circumstances and,

     *
       Boyd does not challenge on appeal the district court’s
denial of his motion to suppress the statements he made after
the gun was seized.



                                        2
accordingly, is reviewed under the clearly erroneous standard.

Bustamonte, 412 U.S. at 248-49; United States v. Jones, 356 F.3d

529, 533 n.* (4th Cir. 2004).

           While      the    Government          has    the   initial       burden     at    a

suppression      hearing     to     prove        that    consent      was     freely    and

voluntarily given, Buckner, 473 F.3d at 554, when a suppression

motion has been denied, this court reviews the evidence in the

light   most   favorable       to    the     Government.           United      States       v.

Grossman, 400 F.3d 212, 216 (4th Cir. 2005).                          This court gives

due   regard   to     the   district    court’s         opportunity      to    judge    the

credibility      of    witnesses       and       does    not     review       credibility

determinations.        United States v. Lowe, 65 F.3d 1137, 1142 (4th

Cir. 1995).      Viewing the evidence in the light most favorable to

the   Government,      we   conclude       that    the    district      court    did    not

clearly err in determining that Boyd voluntarily consented to

the search of his car.

           The      district      court’s        finding       that    Boyd     gave    his

consent to search the car, based on the testimonies offered by

two police officers, is not clearly erroneous.                         Likewise, there

was no clear error in the court’s finding that Boyd’s consent

was given voluntarily.              The court found no credible evidence

that Boyd was coerced or threatened to give consent or that he

was unable to provide consent.



                                             3
           Accordingly, we affirm the judgment of conviction.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                              AFFIRMED




                                    4